IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-50458
                          Summary Calendar


ROBERT EARL WASHINGTON,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-97-CV-1093
                        - - - - - - - - - -
                          October 29, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Earl Washington, Texas prisoner # 644155, appeals

from the district court’s dismissal of his 28 U.S.C. § 2254

petition for failure to exhaust available state remedies.

Washington’s motion for “Leave to file motion for supplemental

brief for writ of habeas corpus” is GRANTED.   All remaining

outstanding motions are DENIED.

     The district court granted Washington a certificate of

appealability (COA) to appeal the following issue identified by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50458
                                  -2-

the court:   whether “the byzantine Texas state law procedures for

attacking [prison disciplinary] proceedings . . . offer an

effective means of litigating federal constitutional claims” as

applied to Washington.   Because Washington has not requested a

COA from this court to address other issues, that is the only

issue properly before us.    See Lackey v. Johnson, 116 F.3d 149,

151-52 (5th Cir. 1997); United States v. Kimler, 150 F.3d 429,

431 (5th Cir. 1998).

     Because Washington did not file objections to the magistrate

judge’s report recommending that his petition be dismissed for

failure to exhaust, this court’s review is for plain error.

Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1428-29

(5th Cir. 1996) (en banc).

     Although not artfully stated, Washington occasionally

comments that he was denied an opportunity to pursue his step 1

and step 2 grievances.   Washington does not identify what event

he sought to grieve, such as whether it related to the challenged

disciplinary action.   Nor does he address the COA issue framed by

the district court or explicitly state whether he appealed his

disciplinary cases or otherwise attempted to exhaust his

administrative remedies.     Pro se litigants must brief arguments

in order to preserve them.     Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).   Washington has failed to demonstrate that the

district court plainly erred in dismissing his petition for

failure to exhaust state remedies.    Accordingly, the judgment of

the district court is AFFIRMED.